Citation Nr: 0610383	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy secondary to service-connected low back 
disability. 

2. Whether the April 1998 rating decision, denying service 
connection for tinnitus and degenerative joint disease at L-5 
was clearly and unmistakably erroneous. 

REPRESENTATION

Veteran represented by: Military Order of the Purple Heart of 
the U.S.A.

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from May 1959 to May 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2003 and in May 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran testified at a hearing in February 2005 before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a February 2003 rating decision, the RO denied the 
veteran's claim of clear and unmistakable error in an April 
1998 rating decision, denying service connection for tinnitus 
and a low back disability to include degenerative joint 
disease and peripheral neuropathy.  After the veteran was 
provided notice of the adverse determination and of his right 
to appeal the decision, the veteran filed a notice of 
disagreement in March 2003.  Since the RO has not issued a 
statement of the case, a remand is required to cure the 
procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

On the claim of service connection for peripheral neuropathy 
secondary to the service-connected low back disability, the 
Board defers appellate review until the pending claim of 
clear and unmistakable error is finally adjudicated. 

In light of the foregoing, the claim for clear and 
unmistakable error is REMANDED for the following:

Issue a statement of the case, 
addressing the claim of clear and 
unmistakable error in the April 1998 
rating decision, denying service 
connection for tinnitus and a low back 
disability to include degenerative joint 
disease and peripheral neuropathy.  
Thereafter, if the veteran perfects an 
appeal of the issue, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






